Title: Orderly Book, 13 October 1758
From: Washington, George
To: 



[13 October 1758]

Camp at Reas Town Friday Octr 13th 1758
G. O.
Parole Pool
Colo. for to Morrow .
Field Officer for to Morrow Majr Peachy.
Adjutant for to Morrow 2d Virginia Regiment.
The Detachment of 1 Capt. 2 Sub. 2 Serjts & 50 Men that is to March this day with the waggons for Loyall Hannon are to be Composd entirely of the 1st Virginia Regimt & the remainder of the Regimt are to March to Morrow with a Brigade of Artillery Stores.
All the Men of the 1st Virginia Regiment are to be releivd from the out Posts this Afternoon.


Details for Guard
C.
S.
S.
C.
P.


H.
1
2
2
3
37


2d V.


3
2
30



1
2
5
5
67


To Releive the out







posts of the 1st Regt







H.


1

8


2d V.

1


6




1
1

14



Fatigue







H.



1
16


2d V.


1

14





1
1
30


To Releive the 1st







Regt on Gd







H.



1
8


2d V.


1
1
6





1
2
14


